DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 18 is objected to because line 13 (the next to last line) ends with a period. Appropriate correction is required. Applicant’s cooperation is respectfully requested in correcting any further errors of which Applicant may become aware.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "a support element" in claims 12-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites "the first radius is constant from the hub portion to the circumferential edge" in line 12, and claim 11 (which depends from claim 7) recites "the body portion includes undulations adjacent the circumferential edge." Therefore, the first radius is claimed as being constant through the undulations. Undulations with a constant radius is neither described, shown, nor understood (especially in light of the undulations as shown in Figs. 9 and 10). Thus, claim 11 fails the written description requirement and is rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites "the first radius is constant from the hub portion to the circumferential edge" in line 12, and claim 11 (which depends from claim 7) recites "the body portion includes undulations adjacent the circumferential edge." It is unclear how the first radius is constant through the claimed undulations in light of those shown by Applicant (see Figs. 7-9). As such, the metes and bounds of claim 11 cannot be determined, and claim 11 is rendered indefinite and rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols (US 1,092,284).

Regarding claims 1, 2, 7, and 8, Nichols discloses a disk (including 1, 5) for use with an arm assembly coupled to and supported by a support element of a tillage machine (as seen in Fig. 1), the disk comprising:
a body portion (exterior to 5) rotatable about an axis of rotation, the body portion having a circumferential edge and a concavity with a first radius defined from a point on the axis of rotation (see Fig. 2);
a hub portion (including 5) continuous (the edges of 5 being blended/beveled into 1) with the body portion and presenting an abutment face having a concavity with a second radius defined from a point on the axis of rotation, the second radius being different than the first radius (radius of 5 being less than that of 1, as there is a gap in the center between them and no such gap at the ends of 5; see Fig. 2); and
an aperture extending through the abutment face and centered about the axis of rotation (see Fig. 2),
wherein the abutment face is configured to be complementary in contour and in shape to a mating surface of the arm assembly (see Fig. 1),
wherein the first radius is constant about the axis of rotation (see Figs. 1, 2), and
wherein the first radius is constant from the hub portion to the circumferential edge (see Figs. 1, 2).

Regarding claims 3 and 9, Nichols discloses the first radius being greater than the second radius (radius of 5 being less than that of 1, as there is a gap in the center between them and no such gap at the ends of 5; see Fig. 2).

Claims 12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanke (US 3,576,216).

Regarding claims 12 and 18, Tanke discloses a disk assembly for use with a tillage machine having a main frame (see Fig. 1), the disk assembly comprising:
a support element configured to be coupled to the main frame (including 16);
an arm assembly (including 14) extending from the support element;
a disk (including 26) coupled to and supported by the arm assembly, the disk including
a body portion (exterior to 40, 42, 44) rotatable about an axis of rotation, the body portion having a circumferential edge and a concavity with a first radius defined from a point on the axis of rotation, the first radius being constant about the axis of rotation (see Fig. 1),
a hub portion (interior to 40, 42, 44) continuous with the body portion and presenting an abutment face having a concavity with a second radius defined from a point on the axis of rotation, the abutment face being complementary to a mating surface (of 30, 34) of the arm assembly, and
an aperture (28) extending through the hub portion and centered about the axis of rotation,
wherein the first radius is constant from the hub portion to the circumferential edge (see Fig. 1).

Additionally, it is noted that claims 12 and 18 do not claim "the second radius being different than the first radius" as set forth in claims 1 and 7.

Regarding claims 16 and 19, Tanke discloses the disk assembly wherein the arm assembly includes a C-shaped arm (14) having a first end that is coupled to the support element (including 16) and a second end, the mating surface (of 30, 34) positioned adjacent the second end.

Regarding claims 17 and 20, Tanke discloses the disk assembly wherein the arm assembly further includes a fastener (including 30, 34) that couples the disk to the second end of the C-shaped arm (14), the fastener including a first portion (one of 30, 34) positioned on a first side of the disk and a second portion (the other of 30, 34) positioned on a second side of the disk (see Figs. 1, 2) and coupled to the first portion (via 24, as Applicant’s), one of the first portion and the second portion including the mating surface.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Witwer (US 2,787,105) in view of Caldwell (US 501,917).

Regarding claims 1, 2, 7, and 8, Witwer discloses a disk (including 38b) for use with an arm assembly coupled to and supported by a support element of a tillage machine (see Figs. 1, 2), the disk comprising:
a body portion (including that in broken-line outline shown in Fig. 7) rotatable about an axis of rotation, the body portion having a circumferential edge and a concavity with a first radius defined from a point on the axis of rotation;
a hub portion (within that in solid outline shown in Fig. 7) continuous with the body portion and presenting an abutment face having a concavity with a second radius defined from a point on the axis of rotation; and
an aperture (for 31) extending through the abutment face and centered about the axis of rotation,
wherein the abutment face is configured to be complementary in contour and in shape to a mating surface of the arm assembly (see Fig. 6),
wherein the first radius is constant about the axis of rotation (see col. 4, lines 35-49 and Fig. 7), and
wherein the first radius is constant from the hub portion to the circumferential edge (again, see col. 4, lines 35-49 and Fig. 7).

Witwer does not explicitly disclose the second radius being different than the first radius. Caldwell teaches a disk (C) for use with an arm assembly coupled to and supported by a support element of a tillage machine (see Fig. 1), the disk comprising:
a body portion (of C; directly labeled in Fig. 1 on the right disk shown) rotatable about an axis of rotation, the body portion having a circumferential edge and a concavity with a first radius defined from a point on the axis of rotation;
a hub portion (of C; directly labeled in Fig. 1 on the left disk shown) continuous with the body portion and presenting an abutment face having a concavity with a second radius defined from a point on the axis of rotation, and
wherein the second radius is different than the first radius (see Fig. 1).
Witwer and Caldwell are analogous because they both disclose tillage disks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the disk of Witwer with the hub means as taught by Caldwell in order to increase the depth of the hub allowing for a scraper. Additionally, modifying the shape of the hub is a simple substitution of one known element (i.e. a hub portion of a disk) for another to obtain predictable results, and is obvious to try, as it is choosing from a finite number of solutions with a reasonable expectation of success.

Regarding claims 3 and 9, Caldwell teaches the first radius being greater than the second radius (a radius on an outer hub portion being smaller than the first radius, such that the hub portion intersects the body portion as shown in Fig. 1).

Regarding claims 4 and 10, Caldwell teaches the second radius (a radius on an inner hub portion being extremely large as the hub portion approaches vertical as shown in Fig. 1) being greater than the first radius (see Fig. 1).

Regarding claim 6, Witwer discloses the radius (including that of the hub) being 22.25 inches (see col. 4, lines 35-49 and Fig. 7).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Witwer in view of Caldwell as applied to claims 1 and 7 above, and further in view of Bruce (US 6,554,079).

Regarding claims 5 and 11, neither Witwer nor Caldwell explicitly discloses the body portion including undulations adjacent the circumferential edge. Bruce teaches a disk (10) comprising a body portion, wherein the body portion includes undulations (including 12) adjacent the circumferential edge.
Witwer, Caldwell, and Bruce are analogous because they all disclose tillage disks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the undulating means as taught by Bruce in order to "cause the disc to turn at the same speed as the forward speed of an implement to which it is attached, thereby mixing the soil and allowing the soil to be turned up in small chunks..." (See Bruce, col 1.)

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanke in view of Caldwell.

Tanke discloses the disk assembly with respect to claim 12, as set forth above. Tanke does not explicitly disclose the first radius being greater than the second radius or the second radius being greater than the first radius. Caldwell teaches a disk (C) for use with an arm assembly coupled to and supported by a support element of a tillage machine (see Fig. 1), the disk comprising:
a body portion (of C; directly labeled in Fig. 1 on the right disk shown) rotatable about an axis of rotation, the body portion having a circumferential edge and a concavity with a first radius defined from a point on the axis of rotation;
a hub portion (of C; directly labeled in Fig. 1 on the left disk shown) continuous with the body portion and presenting an abutment face having a concavity with a second radius defined from a point on the axis of rotation, and
wherein the second radius is different than the first radius (see Fig. 1).

Regarding claim 13, Caldwell teaches the first radius being greater than the second radius (a radius on an outer hub portion being smaller than the first radius, such that the hub portion intersects the body portion as shown in Fig. 1).

Regarding claim 14, Caldwell teaches the second radius (a radius on an inner hub portion being extremely large as the hub portion approaches vertical as shown in Fig. 1) being greater than the first radius (see Fig. 1).

Tanke and Caldwell are analogous because they both disclose tillage disks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the disk assembly of Tanke with the disk body and hub means as taught by Caldwell in order to reduce the number of parts of and/or simplify the hub. Additionally, replacement of a disk is a simple substitution of one known element for another to obtain predictable results, and is obvious to try, as it is choosing from a finite number of solutions with a reasonable expectation of success.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanke in view of Bruce.

Regarding claim 15, Tanke discloses the disk assembly with respect to claim 12, as set forth above. Tanke does not explicitly disclose the body portion including undulations adjacent the circumferential edge. Bruce teaches a disk (10) comprising a body portion, wherein the body portion includes undulations (including 12) adjacent the circumferential edge.
Tanke and Bruce are analogous because they both disclose tillage disks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the disk assembly of Tanke with the undulating means as taught by Bruce in order to "cause the disc to turn at the same speed as the forward speed of an implement to which it is attached, thereby mixing the soil and allowing the soil to be turned up in small chunks..." (See Bruce, col 1.)


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 8 of U.S. Patent No. 10,842,063. Although the claims at issue are not identical, they are not patentably distinct from each other because they set forth the same corresponding structure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/12/17/22